60 F.3d 823NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Charles Merrill MOUNT, Petitioner.On Petition for a Writ of MandamusCharles Merrill MOUNT, Petitioner-Appellant,v.Carolyn RICKARDS, Respondent-Appellee.
Nos. 94-8103, 95-6064.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 19, 1995.

Charles Merrill Mount, Petitioner/Appellant Pro Se.  Cynthia Margaret Monaco, Office of The United States Attorney, Alexandria, VA, for Appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
In these consolidated cases, Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition and requests a writ of mandamus.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, in No. 95-6064, we deny Appellant's motion for summary reversal and affirm on the reasoning of the district court.  Mount v. Rickards, No. CA-94-378-AM (E.D. Va.  Dec. 8, 1994).  Appellant has also filed a petition for a writ of mandamus in this Court to compel the district court judge to grant him a default judgment in the same action.  Although we grant leave to proceed in forma pauperis on the petition, No. 94-8103, we deny the petition for a writ of mandamus because mandamus may not be used as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
No. 94-8103--PETITION DENIED No. 95-6064--AFFIRMED